Citation Nr: 0906758	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by recurrent headaches, to include migraine 
syndrome.

2.  Entitlement to service connection for residuals of a 
fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In this rating decision, in pertinent 
part, the RO denied service connection for bilateral hearing 
loss, tinnitus, a left knee condition, right ring finger 
injury (residuals of a right ring finger fracture), and 
headaches.  The Veteran filed a notice of disagreement to the 
denial of these five claims.  In an April 2007 rating 
decision, the RO granted service connection for bilateral 
hearing loss, tinnitus, and residuals of a left knee injury.  
The RO, however, continued the denials of service connection 
for residuals of a right ring finger fracture and headaches, 
and issued an April 2007 statement of the case regarding 
these two issues.  The Veteran perfected the appeal of these 
two issues by submitting a May 2007 substantive appeal (VA 
Form 9).  

The Veteran testified in a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.
2.  The service treatment records document headaches, to 
include tension type headaches; the Veteran's separation 
examination was negative for headaches; there is post-service 
lay and medical evidence of intermittent tension headaches; 
there is no medical evidence or competent opinion of a 
diagnosis of migraine syndrome or any other underlying 
disease or disability manifested by headaches; the 
preponderance of the evidence is against a finding that the 
Veteran has a chronic disability manifested by headaches, to 
include migraine syndrome, that is linked to service, to 
include any incident of or finding recorded during service.

3.  The service and post-service medical evidence indicates 
that the Veteran sustained a fracture of the right ring 
finger prior to service-it is not contended otherwise-but the 
competent lay and medical evidence is in relative equipoise 
as to whether there was a chronic worsening of the residuals 
of said fracture during service, beyond their natural 
progression.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by 
recurrent headaches, to include migraine syndrome, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  The Veteran's pre-existing fracture of the right ring 
finger was aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131, 1153 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  
The Veteran was issued a March 2005 VCAA letter.  He was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2005 VCAA letter was issued prior to the January 2006 rating 
decision on appeal.  Therefore, the March 2005 VCAA notice 
was timely.

With respect to the Dingess requirements, the March 2005 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for service connection for a disability 
manifested by headaches, and although the Veteran was latter 
provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  The 
Board finds, however, that any prejudice raised by such 
failure is rebutted because, as will be explained below in 
greater detail, the preponderance of the evidence is against 
this claim.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  Regarding the duty to assist the 
Veteran by providing VA examinations, under VA regulations, 
the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).
In this case, the Veteran was provided October 2005 VA 
contract examinations.  In one of these examinations, a 
diagnosis of tension headaches was provided based on the 
Veteran's reported history, with no objective evidence or 
diagnosis of any underlying disease or disability noted.  
After review of the service treatment records, which include 
a separation report of medical history in which the Veteran 
indicated he did not have a history of frequent or severe 
headaches, and the findings of the October 2005 VA 
examination, which ruled out a diagnosis of an underlying 
disease manifested by headaches such as migraine syndrome 
claimed by the Veteran, the Board finds that there is no duty 
to provide another VA examination or a medical opinion.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Headaches 

The Veteran contends, in essence, that he has a chronic 
disability manifested by headaches that began during active 
service.  He was on active duty from March 1984 to March 2004 
and his military occupational specialty (MOS) was medical 
corpsman.  

Service treatment records include an August 1986 record 
documenting that the Veteran had a three day history of 
headaches at "top of head."  After reviewing other 
symptoms, the clinician found that the Veteran had a viral 
syndrome and "chronic nonbloody diarrhea."  Another record 
documenting treatment on this day notes that the Veteran 
sought treatment for "severe headaches."  A November 2000 
treatment record documents that the Veteran sought treatment 
for symptoms including "non radiating constant" frontal 
region headaches.  The diagnosis was early bronchitis.  

The service treatment records also include copies of multiple 
reports of medical history and medical examinations completed 
at various points during service.  In this regard, February 
1988 and July 1993 reports of medical history and medical 
examination do not contain any findings regarding headaches, 
with the Veteran marking that he did not have a history of 
frequent or severe headaches.  These records were completed 
after the August 1986 treatment noted above. 

In an August 1998 report of medical history, in contrast, the 
Veteran marked that he had a history of frequent or severe 
headaches.  A clinician adding notes to this record reported 
that the Veteran had "stress type" headaches, which were 
intermittent in nature.  The clinician wrote that the Veteran 
was referred by the "ETC's" - which could stand for 
"emergency and trauma center."  There was generalized 
throbbing.  The clinician indicated that there was no 
treatment and no diagnosis at "sick call."  The clinician 
noted that headaches were not considered disabling.  The 
Veteran marked, in a September 1999 report of medical 
history, that he did not have a history of frequent or severe 
headaches.  In a January 2004 report of medical history, 
completed just prior to separation from service, the Veteran 
marked that he did not have a history of frequent or severe 
headaches and no headache disability was found at the medical 
examination completed at this time.

The Veteran filed his claim in January 2005, within a year of 
separation from service.  In an October 2005 VA contract 
examination, the examiner reported the Veteran's history 
regarding headaches.  The examiner documented a history of 
the Veteran suffering from headaches for 30 years [or since 
1975 - prior to service].  The examiner reported that the 
headaches were not migraine in nature, but rather stress 
headaches.  The examiner first reported that they occurred 
two to three times a month, but then wrote that the 
"attacks" occur once every three weeks, with the attacks 
lasting two hours.  The examiner documented that the Veteran 
was able to go to work during an attack, with the use of 
medication.  The Veteran currently used Tylenol and Motrin.  
The examiner found that there was no functional impairment 
and that condition did not result in any lost time from work.  
The examiner diagnosed tension headaches, reporting again 
that the subjective factor for the disability was that he 
developed headaches two to three times per month caused by 
stress.  The examiner found no objective factors, noting that 
the neurological examination was normal, and indicated that 
the diagnosis was based on history from the Veteran.

During the January 2009 Board testimony, the Veteran 
testified that the headaches were of a level of severity that 
required him to need to go into a dark room, not being able 
to tolerate light.  The representative asserted that a 
headache disability was shown upon discharge from service.  
He also indicated, however, that the Veteran was not 
concerned with a diagnosis during service, providing self-
treatment as he was a corpsman.  The Veteran testified that 
he continued to have the type of headaches he had in service.  
He said that the headaches had not been diagnosed as a 
specific disability but he assumed he had migraines.  He 
added that he was not receiving any treatment for the 
disability.   

Analysis:  Headaches

The Board finds that service connection for a disability 
manifested by recurrent headaches is not warranted.  The 
Board is cognizant of the Veteran's service as a medical 
corpsman, and the evidence of complaints of headaches during 
service.  Even without medical training as a medic, the 
Veteran is certainly competent to state that he has had 
recurrent headaches since service but he is not competent to 
diagnose an underlying disease such as migraine syndrome.  
Even ascribing some degree of competence to the Veteran in 
this area, the medical records relating to treatment and 
examination, to include a neurological examination and 
opinion obtained in conjunction with his current claim, 
performed by a physician with competence to diagnose an 
underlying disease manifested by headaches, does not confirm 
such a diagnosis, to include migraine syndrome.  The latter 
has been specifically ruled out and such evidence outweighs 
the Veteran's statements given the amount of training that a 
physician has and the thoroughness of the examination.

The service treatment records document complaints of 
headaches in August 1986 and November 2000; however, there 
was no diagnosis of an underlying headache disability.  These 
in-service episodes of headaches were attributed to acute 
illnesses that resolved: a viral syndrome in 1986 and 
bronchitis in November 2000.  An August 1998 report of 
medical history documents the Veteran's report of a history 
of frequent or severe headaches.  A clinician adding notes to 
this document indicates that the Veteran had intermittent 
stress type headaches, but it was further noted that no 
treatment was required.  In subsequent reports of medical 
history and medical examination, completed in September 1999 
and in January 2004 (just prior to service discharge), the 
Veteran did not check yes to the question of whether he had a 
history of frequent and severe headaches and no such 
disability was otherwise diagnosed.  Review of the January 
2004 documents does not support the representative's 
statement, at the time of the Board hearing that the Veteran 
was found to have headaches at the time of discharge.  

Regarding a current diagnosis, although the October 2005 VA 
contract examiner found that the Veteran had tension 
headaches based on his reported history, it was also noted 
that there were no abnormal objective findings.  Further, the 
examiner documented that the Veteran's tension headaches 
began prior to service; it was specifically reported that the 
Veteran did not have migraine headaches and that there was no 
functional impairment.  (Emphasis added.) 

In contrast, at the time of the January 2008 Board hearing, 
the Veteran indicated that he had not been diagnosed with a 
specific type of headache, but assumed he had migraines.  He 
asserted that he had a history of light sensitivity.  He 
indicated that as part of his treatment for the disability he 
would stay in a dark room.  The Veteran, however, had not 
indicated light sensitivity or the need to stay in a dark 
room at the time of the VA contract examination.

Thus, after review of the record, the Board finds that the 
Veteran's current contentions, including the assertion that 
he had migraine headaches, are countered by medical evidence 
of evaluation and treatment, which has ruled out a migraine 
syndrome or any other underlying disease manifested by 
chronic or recurrent headaches.  

To the extent that the Veteran's current contention that he 
has had a headache disability since service constitutes an 
assertion of continuity of symptomatology (see 38 C.F.R. 
§ 3.303), his contention is outweighed by him marking in the 
September 1999 and January 2004 reports of medical history 
that he did not have a history of frequent or severe 
headaches, the absence of medical evidence of such frequent 
headaches and the fact that there is no competent evidence of 
a diagnosis of an underlying disease manifested by headaches, 
to include migraine syndrome.  

The undersigned has fully considered the Veteran's 
contentions.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence. See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this case, the 
conflict between the Veteran's current assertions and the 
history he previously provided renders his statements 
regarding the history of the disability weakens its probative 
value.  In any event, as noted above, the most competent 
evidence of record, to include contemporaneously recorded 
service and post-service treatment records and a thorough 
examination that included a medical opinion from a physician 
that ruled out a current diagnosis of a disability manifested 
by headaches, outweighs the Veteran's statements on the 
matter with consideration of his background as a medical 
corpsman during service 

The Board highlights the findings contained in the October 
2005 VA contract examination, in which the examiner diagnosed 
tension type headaches based on reported history in contrast 
to the Veteran's current contention that he has migraine 
headaches.  Further, the examiner, in the examination report, 
found that the headaches did not cause functional impairment.  
It is also pertinent to note that the term "disability," as 
used for VA purposes, refers to a condition resulting in an 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).   

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a 
disability manifest by headaches must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Right Ring Finger

A July 1993 report of medical history contains a clinician's 
note that the Veteran broke the right 4th finger (ring 
finger) in 1989, but had "no problems."  In an August 1998 
report of medical history, a clinician wrote that the Veteran 
had fractured the right ring during high school playing 
sports.  The clinician indicated that the Veteran had no 
symptoms, full range of motion, 5/5 strength and that the 
fracture was not considered disabling.  

In the January 2004 report of medical history, completed 
prior to discharge from service, a clinician reported that 
the Veteran had fractured his finger in 1986 (during 
service), playing football.  The clinician wrote that the 
fracture had healed with no sequale.  The examination 
completed at this time also does not document any residuals 
of a fracture.  The Board highlights that in the September 
1999 report of medical history, the Veteran also did not 
report a history of broken bones, to include the right ring 
finger.

In the October 2005 VA contract examination, the examiner 
documented that the Veteran had "been suffering from status 
post right finger injury" which had existed since 1982 
(prior to service).  The symptoms of the condition are pain 
during excessive squeezing.  Diagnosis was status post right 
ring finger fracture and injury with healing and residual 
deformity.

During the January 2009 Board hearing, the Veteran reported 
that he injured the right ring finger prior to service but 
contended that the 20 years of service had aggravated the 
pain upon use, such as when shaking hands or squeezing items.  
The Veteran testified that the injury gradually worsened 
during service, with there being no pain at the time of 
entrance into service.

Analysis:  Right Ring Finger

As indicated above, the Veteran served as a medical corpsman.  
A history of a right ring finger fracture was not noted at 
the time of his entrance into service.  However, while 
somewhat conflicting, it is apparent from subsequently dated 
medical evidence that he had a history of such a fracture 
upon service entry.  In fact, the Veteran has acknowledged 
that he sustained a fracture of the right ring finger prior 
to service.  He contends, in essence, that his duties over 20 
years of active service aggravated his residuals of the 
finger fracture.  The Board agrees.

The evidence suggests that in using his hand over his 20 
years of active duty, a chronic worsening of his residuals of 
a right ring finger fracture occurred during service.  The 
Board highlights that no symptoms or functional impairment 
was noted at the time of entrance into service.  The Veteran 
has provided credible evidence regarding increased pain and 
functional impairment caused by his 20 years of service.  
There is X-ray evidence of some deformity at the fracture 
sight.  The Board finds that the evidence is in relative 
equipoise as to whether the type of duties performed by the 
Veteran during service caused additional impairment of the 
right ring finger.  See 38 C.F.R. § 3.306.  With application 
of the doctrine of reasonable doubt, service connection for 
residuals of a fracture of a right ring finger is warranted 
on an in-service aggravation basis.  38 U.S.C.A. § 1110, 
1131, 1153, 5107(b); 38 C.F.R. § 3.102, 3.303, 3.306.


ORDER

Service connection for a chronic disability manifested by 
recurrent headaches is denied.

Service connection for residuals of a fracture of the right 
ring finger is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


